DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This action is in response to AFCP2.0 filed on August 03, 2022.

Response to Remarks/Amendment
Applicant’s remarks in an amendment to claims 1, 2, 24 and 27, filed on August 03, 2022, has been fully considered and as a result, the claims 1-3, 5-9, 11, 13-20, 24 and 27, are now indicated as allowable.  Claims 4, 10, 12, 21-23, 25-26 stand canceled.
Claims 2-3, 5-9, 11, 13-20 are dependent claims further limit the base claims therefore allowed based on their dependency.

Claims 1-3, 5-9, 11, 13-20, 24 and 27 are allowed. 

Reason for Allowance 
The following is an examiner’s statement of reasons for allowance:  
The claims 1, 24, and 27, are allowable over the prior art reference(s) Sheng et al (2019/0073078), since the reference taken either independently or collectively neither teach nor fairly suggest a device (method) comprising in combination with other claimed limitation as a whole features recite, first and second force sensors located on respective different sides or edges of the device from one another, the first and second force sensors being different force sensors from one another, such that when a user applies forces on said different sides or edges of the device at the same time said forces oppose one another and together compress the device, and a controller configured to detect the user squeeze input on the first and second force sensors, determining a cross-correlation value of a cross- correlation between a first sensor signal originating from the first force sensor and a second sensor signal originating from the second force sensor and comparing the cross-correlation value with a threshold value.
Sheng noted above as the closest prior art(s) disclose limitations that either in itself or in combination, fail to anticipate or render the above allowable features obvious. 
Claims 2-3, 5-9, 11, and 13-20, each analyzed on its own merit, are allowed by virtue of their dependency to claims noted above.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Contact Information 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to QUTBUDDIN GHULAMALI whose telephone number is (571) 272-3014.  The examiner can normally be reached on 7:30am to 4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chieh Fan can be reached on 571 272 3042.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/QUTBUDDIN GHULAMALI/   
Primary Examiner, 
Art Unit 2632.